      Case 4:19-cv-01959 Document 1 Filed on 05/30/19 in TXSD Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 UNITED STATES OF AMERICA                      §
           Plaintiff,                          §
                                               §
 v.                                            § CIVIL NO.
                                               §
 $240,823.00 in U.S. CURRENCY                  §
              Defendant.                       §

               VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM

      The United States of America files this action for forfeiture in rem and alleges upon

information and belief:

                                      Nature of Action

      1.       This is an action to forfeit property to the United States pursuant to 21 U.S.C.

§ 881(a)(6).

                                     Defendant Property

      2.       The Defendant is $240,832.00 in United States Currency (the “Defendant

Property”).

      3.        On or about December 18, 2018, law enforcement officers seized the

Defendant Property from the residence of Dr. Janis Jean Fowler-Gulde (hereinafter Fowler-

Gulde) in Houston, Texas. The Defendant Property is currently in the custody of the United

States Marshals Service for the Southern District of Texas.
        Case 4:19-cv-01959 Document 1 Filed on 05/30/19 in TXSD Page 2 of 5



                                 Jurisdiction and Venue

        4.    The Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and

1355.

        5.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b)

and 1395.

                              Statutory Basis for Forfeiture

        6.    The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(6)

which provides for the forfeiture of money and other things of value furnished or intended

to be furnished in exchange for a controlled substance, all proceeds traceable to such an

exchange, and all moneys used or intended to be used to facilitate a violation of the

Controlled Substances Act. Underlying violations of the Act include 21 U.S.C. § 841

(Distribution of Controlled Substances) and 21 U.S.C. § 846 (Conspiracy to Distribute

Controlled Substances).

                                          Facts

        7.    The United States alleges that Fowler-Gulde conspired with other persons to

operate the Med Center Clinic, located at 8700 S. Braeswood Blvd., and the South Post

Oak Clinic located at 14206 S. Post Oak Road in Houston, Texas, as “pill mill” clinics and

unlawfully diverted Schedule II controlled substances including hydrocodone, oxycodone

and carisoprodol.

        8.    Fowler-Gulde was a Houston area physician who worked at Med Center

Clinic and South Post Oak Clinic from on or about January 1, 2015, through on or about



                                            2
      Case 4:19-cv-01959 Document 1 Filed on 05/30/19 in TXSD Page 3 of 5



September 19, 2018.        While employed there, she signed 11,065 prescriptions for

oxycodone totaling 1,312,180 dosage units; 7,877 prescriptions for hydrocodone totaling

928,425 dosage units; and 10,622 prescription for carisoprodol totaling 939,496 dosage

units. The prescription were sold to drug dealers and drug seekers for non-medical reasons

and without the medical examination of patients. The criminal activity at both clinics

generated over $1,072,500.00 in proceeds and cash payments to Fowler-Gulde.

       9.     Fowler-Gulde also operated her own clinic, Transitional Care Clinic located

at 525 Blossom St., Webster, Texas. She sold oxycodone prescriptions for non-medical

reasons to persons willing to pay $500.00 per prescription. Fowler-Gulde did not conduct

medical examinations before issuing the prescriptions.

       10.    Fowler-Gulde spoke to DEA investigators during the search of her residence

on December 18, 2018. During the interview, she admitted that she voluntarily wrote non-

medically related prescriptions for Med Center Clinic and South Post Oak Clinic and that

the $240,823.00 found by investigators in her residence was derived from criminal activity

run out of both clinics.

                      NOTICE TO ANY POTENTIAL CLAIMANT

       YOU ARE HEREBY NOTIFIED if you assert an interest in the property subject to

forfeiture and want to contest the forfeiture, you must file a verified claim which fulfills

the requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The verified claim must be filed no later than 35

days from the date this complaint was sent to you in accordance with Rule G(4)(b); or, if



                                             3
      Case 4:19-cv-01959 Document 1 Filed on 05/30/19 in TXSD Page 4 of 5



this Complaint was not sent to you, no later than 60 days after the first day of publication

of notice on an official internet government forfeiture site, in accordance with Rule

G(5)(a)(ii)(B).

       An answer or a motion under Fed. R.Civ.P. 12 must be filed no later than 21 days

after filing the claim. The claim and answer must be filed with the United States District

Clerk for the Southern District of Texas, and a copy must be served upon the undersigned

Assistant United States Attorney at the address provided in this Complaint.

                                     Relief Requested

       The United States seeks a final judgment forfeiting the Defendant Property to the

United States and requests any other relief to which the United State may be entitled.



                                                 Respectfully submitted,

                                                 RYAN K. PATRICK
                                                 United States Attorney


                                          By:     s/ Abe Martinez
                                                 Abe Martinez
                                                 Assistant United States Attorney
                                                 U.S. Attorney’s Office
                                                 Southern District of Texas
                                                 1000 Louisiana, Suite 2300
                                                 Houston, Texas 77002
                                                 (713) 567-9349
                                                 abe.martinez@usdoj.gov




                                             4
Case 4:19-cv-01959 Document 1 Filed on 05/30/19 in TXSD Page 5 of 5
